


117 HR 3702 IH: Sport Fish Restoration, Recreational Boating Safety, and Wildlife Restoration Act of 2021
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3702
IN THE HOUSE OF REPRESENTATIVES

June 4, 2021
Mrs. Dingell (for herself, Mr. Graves of Louisiana, Mr. Westerman, Mr. Veasey, Mr. Wittman, Mrs. Murphy of Florida, and Mr. Austin Scott of Georgia) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Dingell-Johnson Sport Fish Restoration Act with respect to sport fish restoration and recreational boating safety, and for other purposes.


1.Short titleThis Act may be cited as the Sport Fish Restoration, Recreational Boating Safety, and Wildlife Restoration Act of 2021. 2.Division of annual appropriations (a)In generalSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended—
(1)in subsection (a), by striking 2021 and inserting 2025;  (2)in subsection (b)—
(A)in paragraph (1)— (i)in subparagraph (A), by striking 2021 and inserting 2025; and
(ii)by amending subparagraph (B) to read as follows—  (B)Available amountsThe available amount referred to in subparagraph (A) is—
(i)for fiscal year 2022, $12,786,434, adjusted for inflation as described in clause (ii)(II)(bb); and (ii)for fiscal year 2023 and each fiscal year thereafter, the sum of—
(I)the available amount for the preceding fiscal year; and (II)the amount determined by multiplying—
(aa)the available amount for the preceding fiscal year; and (bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and
(B)in paragraph (2)— (i)in subparagraph (A), by striking 2016 through 2021 and inserting 2022 through 2025; and
(ii)by amending subparagraph (B) to read as follows—  (B)Available amountsThe available amount referred to in subparagraph (A) is—
(i)for fiscal year 2021, $8,988,700; and (ii)for fiscal year 2022 and each fiscal year thereafter, the sum of—
(I)the available amount for the preceding fiscal year; and (II)the amount determined by multiplying—
(aa)the available amount for the preceding fiscal year; and (bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and
(3)in subsection (e)(2), by striking $900,000 and inserting $1,300,000. (b)AdministrationSection 9(a) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777h(a)) is amended—
(1)in paragraph (1)— (A)by striking on a full-time basis; and
(B)by inserting for work hours the employee spends directly administering this Act, as such hours are certified by the supervisor of the employee after administer this Act;  (2)by striking paragraph (2) and redesignating paragraphs (3) through (12) as paragraphs (2) through (11), respectively;
(3)by striking paragraphs (1) and (2) and inserting paragraph (1) each place it appears; (4)in paragraph (7), as so redesignated, by striking full-time; 
(5)in paragraph (8)(A), as so redesignated, by striking on a full-time basis; (6)in paragraph (9), as so redesignated, by striking on a full-time basis; and
(7)in paragraph (10), as so redesignated— (A)by inserting or a part-time basis after on a full-time basis; and
(B)by inserting provided that the percentage of relocation expenses paid with funds under this chapter do not exceed the percentage of work hours the employee spends administering this Act after at which the relocation expenses are incurred.  (c)Other activitiesSection 14(e) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777m(e)) is amended by adding at the end the following:

(3)A portion, as determined by the Sport Fishing and Boating Partnership Council, of funds disbursed for the purposes described in paragraph (2) but remaining unobligated prior to fiscal year 2020 shall be used to study— (A)the impact of derelict recreational vessels on recreational boating safety and recreational fishing; and
(B)identify options and methods for recycling for recreational vessels.. 3.Recreational boating access (a)In generalThe Comptroller General of the United States shall conduct a study on recreational boating access. In carrying out such study, the Comptroller General shall consult with the Sport Fishing and Boating Partnership Council and the National Boating Safety Advisory Council on the design, scope, and priorities of such study.
(b)ContentsTo the extent practicable, the study required under subsection (a) shall contain a description of— (1)the use of nonmotorized vessels in each State and how the increased use of nonmotorized vessels is impacting motorized and nonmotorized vessel access to waterway entry points;
(2)recreational fishing and boating user conflicts concerning motorized and nonmotorized vessels at waterway access points; and (3)the use of funds provided under the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777 et seq.) for—
(A)the sport fish restoration program to improve nonmotorized vessel access at waterway entry points and the reasons for providing such access; and (B)the Recreational Boating Safety Program funds for nonmotorized boating safety programs.
(c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Sport Fishing and Boating Partnership Council, the Committees on Natural Resources and Transportation and Infrastructure of the House of Representatives, and the Committees on Commerce, Science, and Transportation and Environment and Public Works of the Senate a report containing the study required under this section. (d)State definedIn this section, the term State means any State, the District of Columbia, the Commonwealths of Puerto Rico and the Northern Mariana Islands, and the territories of Guam, the U.S. Virgin Islands, and American Samoa.
4.Wildlife Restoration Fund administration
(a)Allocation and apportionment of available amountsSection 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c), is amended— (1)in subsection (a)(1)(B)—
(A)in clause (i) by striking for each of fiscal years 2001 and 2002, $9,000,000; and inserting the following: for fiscal year 2022, $12,786,434, adjusted for inflation as described in clause (ii)(II)(bb); ; and 
(B)by striking clauses (ii) and (iii) and inserting the following:   (ii)for fiscal year 2023, and each fiscal year thereafter, the sum of—
(I)the available amount for the preceding fiscal year; and (II)the amount determined by multiplying—
(aa)the available amount for the preceding fiscal year; and  (bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and 
(2)in subsection (a)(2)(A) by striking the end of the fiscal year and inserting the end of the subsequent fiscal year. (b)Authorized Expenses for AdministrationSection 9(a) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h(a)) is amended—
(1)in paragraph (1)— (A)by striking on a full-time basis; and
(B)by inserting for the work hours the employee spends directly administering this Act, as such hours are certified by the supervisor of the employee after administer this Act; (2)by striking paragraphs (1) and (2) and inserting paragraph (1) each place it appears; 
(3)by striking paragraph (2) and redesignating paragraphs (3) through (12) as paragraphs (2) through (11), respectively; (4)in paragraph (7), as so redesignated, by striking full-time;
(5)in paragraph (8)(A), as so redesignated, by striking on a full-time basis; (6)in paragraph (9), as so redesignated, by striking on a full-time basis; and 
(7)in paragraph (10), as so redesignated— (A)by inserting or a part-time basis after on a full-time basis; and
(B)by inserting , provided that the percentage of relocation expenses paid with funds under this chapter do not exceed the percentage of work hours the employee spends administering this Act after at which the relocation expenses are incurred. 5.Sport fish restoration and boating trust fundSection 13107(c)(2) of title 46, United States Code, is amended by striking No funds available and inserting On or after October 1, 2023 no funds available,.
6.Sport fishing and boating partnership councilThe Sport Fishing and Boating Partnership Council established by the Secretary of the Interior shall be a Federal advisory committee of both the Department of the Interior and the Department of Commerce, and the secretaries of Interior and Commerce shall jointly carry out the requirements of the Federal Advisory Committee Act with respect to the Sport Fishing and Boating Partnership Council.   